Case 1:20-cv-21254-BB Document 47-19 Entered on FLSD Docket 07/02/2021 Page 1 of 2




                    EXHIBIT 18
       Case
6/26/2021      1:20-cv-21254-BB Document     47-19
                                   U.S. Securities       Entered
                                                   and Exchange    on FLSD
                                                                Commission      Docket
                                                                           Secure         07/02/2021
                                                                                  Email Message View Page 2 of 2


                                                                                                         U.S. Securities and Exchange Commission




  SMAIL SEC Response Providing OIG
  Documents (Email 1 of 3)
   vviswanatha@buckleyfirm.com
  SMAIL SEC Response Providing OIG Documents (Email 1 of 3)
    Received:        Jun 25, 2021 8:44 PM
    Expires:         Sep 23, 2021 8:44 PM
    From:            petrillaa@sec.gov
    To:              cregan@buckleyfirm.com
    Cc:              vviswanatha@buckleyfirm.com, greenbergb@gtlaw.com, braunsteinj@sec.gov,
    orauh@buckleyfirm.com
    Subject:         SMAIL SEC Response Providing OIG Documents (Email 1 of 3)
  Attachments:      SEC-JMJ-01G-01.pdf, SEC-JMJ-01G-03.pdf, SEC-JMJ-01G-05.pdf, SEC-JMJ-01G-
  02.pdf, SEC-JMJ-OIG-04.pdf

                                                   This message was sent securely using Zix e

     Chris,

     Pursuant to Magistrate Judge Louis's oral ruling on June 18, this is the first of three emails containing
    'documents that are responsive to the search terms "apple" and "convertible." A database query for search
     terms "trader" and "factor" each returned more hits than both apple and convertible. Accordingly, we did not
     conduct a review for responsive documents containing those terms.

     As we explained today, we are producing these documents with temporary bates numbers; we will produce
    Ithem again with permanent bates numbers when they are processed. We will also provide a privilege log
     consistent with the local rules. This email contains documents bates numbered SEC-JMJ-OIG-1 through
     SEC-JMJ-OIG-5. Thanks.

     Antony Richard Petrilla
     Division of Enforcement
     U.S. Securities & Exchange Commission
     (202) 551-4544




     This message was secured by Zix Corp (R) .


                                    •
                                             This service is hosted by Zix on behalf of U.S. Securities and Exchange Commission Secure Email More Information
               Secured by Z         I X
https://webl.zixmail.net/s/messageservlet?tz=240                                                                                                                1/1
